Citation Nr: 1438435	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic skin disorder, to include of the bilateral hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and fellow serviceman


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of pertinent documents of record, to include the August 2010 rating decision, the June 2011 statement of the case (SOC), the October 2012 supplemental statement of the case (SSOC), and the April 2014 hearing transcript, reflects that the claims for entitlement to service connection for a disorder of the bilateral hands and feet have been separately developed and adjudicated.  Essentially, however, it is the Veteran's contention that he has a skin disorder that developed on areas of his body during service, to include the hands and feet.  The symptoms are not separate and do not involve separately specified disabilities.  Moreover, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the above and the varying skin diagnoses recounted below, the Board has recharacterized the claims as one issue as is stated on the title page of this decision to encompass any skin disability that the Veteran may have on his person to include the hands and feet.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a skin disability diagnosed as and dermatitis and onychomycosis, primarily affecting the hands and feet and associated nails, had its onset in service.  


CONCLUSION OF LAW

A chronic skin disability, diagnosed as dermatitis with onychomycosis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  

Background

The service treatment records (STRs) reflect that the Veteran was seen in August 1966 with dermatitis of the hands.  An ointment was prescribed and no additional skin disorder is indicated throughout active service, to include at time of service separation examination in February 1968.  

Post service records include treatment for a skin condition on both hands.  An 11 year history of dry and scaly skin was noted.  

In statements of record by the Veteran and his spouse, it was attested that his skin problems had been present ever since discharge from service.  His wife reported that the Veteran had unsightly hands and feet due to painful cracking and drying of the skin with breaking off of the nails, which eventually never grew back.  He used many creams with little success.  For many years, the Veteran would either not wear socks or would wear a pair of white socks under his dress socks to relieve the itching and scaling.  

When examined by VA in August 2010, the examiner noted that she reviewed the claims file.  The Veteran gave a history of having skin problems with his hands since active service.  Examination showed nail disfigurement (several nails were almost absent) and dermatitis was diagnosed.  The examiner opined that this condition was not of service origin, noting that it would be expected that if he had an ongoing significant problem with his nails after service, there would be medical documentation of such.  

Subsequently dated VA treatment records show that the Veteran was seen in December 2010 with problems with the nails of his hands and feet.  He said that his nails had not grown normally since service.  Exam showed mild thickened toe nails with discoloration combined with onychomycosis.  

The Veteran's Virtual VA "eFolder" contains VA treatment records dated through December 2011.  In June of that year, the Veteran was seen for long standing yellowing, thickening, and crumbling of fingernails and toenails that did not respond to 6 weeks of medications.  The condition was relatively unchanged since the 1960s.   

In a July 2012 statement, a fellow veteran who served with the claimant, stated that the Veteran had had problems with his hands and feet since discharge from service.  The Veteran's problems included the splitting of nails that eventually fell off.  This fellow serviceman, the Veteran, and his wife provided testimony at the hearing in April 2014.  The transcript is of record and has been considered.  


Analysis

It is the Board's conclusion that the claims file contains credible lay evidence supporting both the in-service incurrence of his current skin disorder as well as a continuity of symptomatology since his military discharge.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding that sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board finds that the Veteran is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that ever since his active military service, he has suffered from skin problems, all associated with his current diagnoses of dermatitis and onychomycosis.  Additionally, the Veteran submitted several lay statements from his friends and family, who confirmed the Veteran's lay assertions of ongoing skin problems, primarily of the hands and feet since service.  

The Board finds that the Veteran's statements are credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 506.  Here, the Veteran's contentions of his ongoing skin problems are consistent with the medical record as a whole.  His statements, as well as those of his wife, are internally consistent, as the Veteran has never alleged any etiology for his skin problems other than the in-service incurrence of the problem.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Throughout the appeal, the Veteran has credibly testified that his skin problems were incurred during his active military service and that these symptoms have continued since his military discharge.  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and post-service symptoms relating to his skin problems have been established.  Given this finding, it is now necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms during his active military service.  The Board notes that the Veteran was afforded a VA examination in August 2010 which included an opinion that does not favor the Veteran's claim.  The examiner asserted that the lay statements had been considered, as well as the fact that the Veteran had been seen during service on one occasion for skin complaints.  Moreover, she noted that he gave a history of being seen after service, but it is unclear whether she actually considered the fact that the record does show VA treatment in 1978 for a skin disorder which was noted to have been ongoing since service.  Thus, the Board finds this opinion to be of limited probative value.  

The Board notes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Therefore, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his skin disorder have been established.  The positive evidence of record, combined with the lay statements, persuades the Board that the Veteran's current dermatitis with onychomycosis is related to his active military service.  

Accordingly, entitlement to service connection for dermatitis and onychomycosis is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303(a) (2013); Gilbert, supra.  As service connection is granted on a direct service-incurrence basis, the Board need not discuss any possible relationship between skin disorders and exposure to Agent Orange and/or contaminated water at Camp Lejeune.  


ORDER

Entitlement to service connection for a skin disorder, diagnosed as dermatitis and onychomycosis, primarily affecting the hands and feet and associated nails, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


